Citation Nr: 9927769	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-17 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to a permanent 
and total disability rating for pension purposes. 

Under the provisions of 38 U.S.C.A. § 1521 (West 1991), 
pension is payable to a veteran who served for ninety (90) 
days or more during a period of war and who is permanently 
and totally disabled due to non-service connected 
disabilities which are not the result of the veteran's 
willful misconduct.  Permanent and total disability will be 
held to exist when an individual is unemployable as a result 
of disabilities that are reasonably certain to last 
throughout the remainder of the person's life.  Talley v. 
Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. 
§§ 3.340(b), 4.15 (1998).

The veteran's claim is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107 (West 1991).  That is, the claim is not 
inherently implausible.  Once a well-grounded claim is 
submitted, 38 U.S.C.A. § 5107(a) mandates a duty to assist in 
developing all pertinent evidence.  As the duty to assist is 
triggered here by a well-grounded claim, the Board finds that 
VA has an obligation to further develop the veteran's claim.  
See Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  

As the claim of entitlement to non service connected pension 
is well grounded and further development is warranted..


REMAND

The present appeal stems from the veteran having filed a 
claim seeking entitlement to a permanent and total disability 
rating for pension in August 1997.  At that time he indicated 
that his disablements included: high blood pressure, a 
nervous condition, heart problems, stomach problems, liver 
disease, right carpal tunnel syndrome, hearing problems and a 
stroke.

An October 1997 general medical examination reported a 
history of anxiety disorder along with instructions to see 
the "C&L" consult, which report was not readily 
ascertainable.  The veteran was afforded another general 
medical examination by a registered nurse in November 1998, 
which did not diagnose any mental health disorder and did not 
provide a diagnosis (es) which took into consideration the 
veteran's cardiovascular history.  The examiner did not make 
full and adequate findings that covered this history.  Also, 
there is no indication that the nurse was qualified to render 
a competent diagnosis as relates to the veteran's 
cardiovascular history or provide an opinion as to the 
veteran's employability.  See Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  Moreover, that report indicated that a 
psychiatric evaluation was performed in November 1997, which 
report is not of record nor referred to in any statement or 
supplemental statement of the case.  .

Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  The VA's 
statutory duty to assist also includes the obligation to 
obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board additionally notes that the schedular criteria for 
evaluation of the cardiovascular system were changed 
effective January 12, 1998.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  Marcoux v. Brown, 
9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOGCPREC 11-97.  Thus, the veteran's 
hypertension and bypass graft must be evaluated under both 
the old and the new rating criteria to determine which 
version is most favorable to the veteran.  

Moreover, a review of the statement and supplemental 
statement of the case and rating decisions issued regarding 
the instant appeal indicates that the RO did not inform the 
veteran of relevant new laws and regulations pertaining to 
his bypass surgery.  38 U.S.C.A. § 7105(d)(1) (West 1991); 38 
C.F.R. § 19.120(b) (1998). 

Based on the foregoing discussion, the Board hereby REMANDS 
the case to the RO for the following action:


2.  The RO should also obtain any VA 
psychiatric evaluation of the veteran 
from November 1997 and associate it with 
his claims folder in order to give the 
veteran every consideration with respect 
to the present appeal and to ensure that 
the VA has met its duty to assist the 
veteran in developing the facts pertinent 
to the claim.  If the search for such 
records have negative results, 
documentation to that effect from each of 
such contacted entities should be placed 
in the claim file.  

If that examination report cannot be 
located or is somehow deficient, the 
veteran should be afforded a VA mental 
health examination to ascertain the 
symptomatology  and diagnosis of any 
disorder and to what extent it may 
interfere with employability.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include a score on the scale of 
Global Assessment of Functioning (GAF) 
attributable to all mental health 
disorders found, including any 
personality disorders.

2.  The veteran should be given a special 
cardiovascular examination by a qualified 
physician to ascertain the veteran's 
cardiovascular status and its impact on 
his ability to work.  The examiner must 
review the record as to treatment the 
veteran received at a private hospital in 
1998.  All clinical findings are to be 
recorded in detail.

3..  The veteran is to be given a general 
medical examination which is to cover his 
various complaints and symptomatology.  
All indicated special studies are to be 
performed.  

4.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim for 
entitlement to a permanent and total 
disability rating for pension purposes.  
In conjunction with evaluating the 
veteran's hypertension and bypass 
surgery, the RO should specifically 
consider the revised rating criteria for 
cardiovascular disorders, effective in 
January 1998, as well as the criteria 
previously in effect, considering all 
applicable diagnostic codes, and should 
apply those criteria that are most 
favorable to the veteran.

5.  The appellant is hereby notified that 
it is his responsibility to report for 
any examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (1998). 

6.  The RO is authorized to undertake any 
additional development deemed necessary.  
Thereafter, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should then 
readjudicate the issue of the veteran's 
entitlement to a permanent and total 
disability rating for pension, and the 
rating action should reflect all 
pertinent disabilities with particular 
reference to the veteran's cardiovascular 
status.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
containing and be afforded the applicable 
time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no 
conclusion, either legal or factual, as to the ultimate 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

